PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                       No. 09-3031
                      ____________

             UNITED STATES OF AMERICA

                             v.

                   JERRY WHITFIELD,
                                  Appellant
                      ____________

   APPEAL FROM THE UNITED STATES DISTRICT
                       COURT
       FOR THE DISTRICT OF NEW JERSEY
          (D.C. Crim. No. 08-cr-00685-001)
      District Judge: Honorable Noel L. Hillman
                    ____________

        Submitted Under Third Circuit LAR 34.1(a)
                   November 16, 2010
                     ____________

  Before: BARRY, CHAGARES and VANASKIE, Circuit
                     Judges

            (Opinion Filed: December 6, 2010)
                      ____________

Norman Gross, Esq.
Office of United States Attorney
Camden Federal Building & Courthouse
401 Market Street
P.O. Box 2098, 4th Floor
Camden, NJ 08101-0000
       -and-
George S. Leone, Esq.
Office of United States Attorney
970 Broad Street
Room 700
Newark, NJ 07102-0000

Counsel for Appellee


Maggie F. Moy, Esq.
Office of Federal Public Defender
800-840 Cooper Street
Suite 350
Camden, NJ 08102-0000

Counsel for Appellant

                        ____________

                 OPINION OF THE COURT
                      ____________

BARRY, Circuit Judge

       Jerry Whitfield entered a conditional guilty plea to one
count of felon in possession of a firearm, in violation of 18
U.S.C. § 922(g)(1). Under the terms of the plea, he reserved
his right to appeal the District Court’s denial of his motion to
suppress. That appeal is now before us. We will affirm.

I.     BACKGROUND

        Whitfield filed a motion to suppress a gun and other
evidence that emanated from his arrest on April 30, 2008. The
evidentiary hearing on that motion spanned two days, and
included testimony from three police officers, Whitfield’s
girlfriend, Raheem Langston (a friend of Whitfield’s who was
with him on April 30, 2008 and whom police also detained),
and Whitfield’s investigator. The District Court found the
police officers’ testimony to be credible and did not credit
Langston’s testimony.1 Importantly, the Court made factual

       1
          The testimony of Whitfield’s girlfriend and
investigator are not central to the issue he raises on appeal.
                                2
findings that Whitfield does not challenge before us.

       Given that we write only for the parties, a brief
summary of the facts will suffice. Around 9:30 p.m. on April
30, 2008, four Camden, New Jersey, police officers in three
marked police cars were patrolling a residential street in an
area of Camden known for violence and drug activity,
particularly crack sales. The cars were traveling in a
“caravan,” so that all three cars were in a line moving down
the street, with Officers Figueroa and Torres in the first car,
Officer Redd in the second, and Sergeant Rivera in the third.
The officers were on “supplemental patrol,” which Redd
described as “proactive work . . . in target areas, like hot spots
in the city, as far as drug corners [and] gun calls,” and were
not responding to any particular complaint nor did they have
any information about Whitfield at that time. (R. at 46.)

        The caravan was approaching a corner that the officers
knew was a “drug set,” or an area known for drug sales. (Id.
at 48.) Figueroa and Torres radioed that two people were
standing on the right having a conversation. They did this to
“give a view of what [the other officers were] coming up on
so that they, [were] alert to what is going on in the block.”
(Id. at 124.) From the second car, Redd saw two men, later
identified as Whitfield and Langston, surreptitiously
exchange something and quickly walk away. Redd did not
tell the other officers that he saw this hand-to-hand exchange,
but radioed, “check these two guys out on the corner.” (Id. at
73.) The officers all stopped their cars, and Redd got out and
went to the sidewalk. Rivera heard someone say over the
radio that one of the men was coming toward him, and he got
out of his car, too.

       At some point, either right after the hand-to-hand
exchange or as Whitfield walked toward Redd and Rivera, the
officers saw him “put his hand in his pocket real quick” and
believed that he was holding something. (Id. at 51.) Both
officers repeatedly ordered him to take his hand out of his
pocket, and drew their weapons. He did not comply with their
orders, and continued to walk toward Redd. Redd thought
Whitfield was “looking around like looking to escape.” (Id. at
                                3
52.)

        Rivera was between Whitfield and Redd, and when
Whitfield got close to Rivera, Rivera holstered his gun,
“grabbed” Whitfield, and “dragged” him toward a police car.
(Id. at 116-17.) When Whitfield said that he had a gun, Redd
“rushed up” and pulled Whitfield’s hand out of his pocket.
(Id. at 53.) The gun was recovered, and Whitfield was
arrested.

II.    JURISDICTION AND STANDARD OF REVIEW

      We have jurisdiction pursuant to 28 U.S.C. § 1291.
Our review of the District Court’s determination that there
was reasonable suspicion to seize Whitfield and, thus, that the
motion to suppress should be denied, is plenary. Ornelas v.
United States, 517 U.S. 690, 699 (1996) (“as a general matter
determinations of reasonable suspicion and probable cause
should be reviewed de novo on appeal,” but factual findings
should be reviewed for clear error).

III.   ANALYSIS

       A.    Legal Framework

        When a police officer has “a reasonable, articulable
suspicion that criminal activity is afoot,” he or she may
conduct a “brief, investigatory stop.” Illinois v. Wardlow, 528
U.S. 119, 123 (2000) (discussing Terry v. Ohio, 392 U.S. 1
(1968)). “Reasonable suspicion” requires less than probable
cause, but there must be “at least a minimal level of objective
justification for making the stop.” Id. In determining whether
there was reasonable suspicion, we consider the totality of the
circumstances, i.e., “the whole picture.” United States v.
Cortez, 449 U.S. 411, 417 (1981). Among the “pertinent
factor[s]” that an officer may consider are whether the area is
a high-crime area, a suspect’s “nervous, evasive behavior,”
and flight from police officers. Wardlow, 528 U.S. at 124. It
is not necessary that the suspect actually have done or is
doing anything illegal; reasonable suspicion may be “based
on acts capable of innocent explanation.” United States v.
                              4
Valentine, 232 F.3d 350, 356 (3d Cir. 2000). The
circumstances, however, “must raise a suspicion that the
particular individual being stopped is engaged in
wrongdoing.” United States v. Cortez, 449 U.S. 411, 418
(1981). Reasonable suspicion “must be based on
commonsense judgments and inferences about human
behavior.” Wardlow, 528 U.S. at 125.

        In determining whether there was reasonable suspicion
to seize Whitfield, we may consider everything that occurred
until the moment he was seized, which it is not disputed was
when he was grabbed by Rivera. One factor that may be
considered is his failure to have complied with the officers’
orders. 2 Valentine, 232 F.3d at 359. A failure to follow orders
does not alone, however, give rise to reasonable suspicion.
Florida v. Bostick, 501 U.S. 429, 437 (1991).

       B.     The District Court’s Decision

        The District Court denied Whitfield’s motion to
suppress in an oral opinion on February 27, 2009, and
supplemented that ruling on March 19, 2009, stating that the
issue was “a close call” and that “any change in the facts here
could very well have changed the result.” (R. at 10.) The
Court concluded that Whitfield was seized when Rivera
grabbed him “after the failed attempt to get him to stop,” and
that it had reviewed “all of the collective knowledge of the
officers up to the point of the seizure.” (Id. at 11.)

       The District Court credited Redd’s testimony that he
believed that the closed fist hand-to-hand exchange he saw
between Whitfield and Langston in the “drug set” was
suspicious. The Court stated that “guns and drugs go

       2
          Whitfield argues that we should not consider his
failure to follow orders because the orders were invalid. This
argument fails for two reasons: (1) Redd had reasonable
suspicion before he ordered Whitfield to do anything, and (2)
Fourth Amendment issues potentially arise not when the
police issue an order but rather when a person is seized by
submitting to an order or the police exert physical force.
                               5
together.” (Id. at 12.) Moreover, the Court found that
Langston and Whitfield moved away from each other and the
corner “in what appear[ed] to be a reaction to the presence of
the police” and specifically noted Redd’s testimony regarding
Whitfield “looking around” and his “furtive gestures, typical
of an individual now confronted with police officers, looking
for a way out.” (Id. at 12-13.) Nonetheless, said the Court,
Whitfield’s conduct up to that point was “consistent with
innocent behavior,” and “[p]eople should be able to greet one
another [by shaking hands or “fist bump[s]”] and part
company without being stopped by the, seized by the police.”
(Id. at 13.)

        But then, the District Court continued, Whitfield put
his hand in his pocket “with the furtive gesture” and in an
“apparent effort to protect something,” and emphasized
Whitfield’s refusal to stop or take his hand out of his pocket.
(Id.) The Court concluded that the officers had reasonable
suspicion due to “the presence in the evening hours after 9:00
o’clock [sic] in a high crime area where there’s been drug
transactions, arrests for drug transactions, shootings, what
appears to be a hand-to-hand exchange, followed by a
movement away from one another, and from the officers, the
furtive gestures looking for a way out, insertion of the hand in
the pocket in an effort to conceal something or secure
something, refusal to stop, [and] refusal to show hands.” (Id.
at 14.)

       C. The Officers had Reasonable Suspicion 3

       Whitfield contends that because Rivera grabbed him
first we may look only to the facts that Rivera himself knew
in determining whether there was reasonable suspicion to
seize Whitfield. (See, e.g., Appellant’s Br. at 14 (“At the time
Sergeant Rivera physically grabbed Whitfield, the facts

       3
           Whitfield argues that the District Court
“substitute[ed] a general suspicion standard for the requisite
particularized suspicion standard.” (Appellant’s Br. at 10.)
Given the Court’s discussion of the particular events on April
30, 2008, we reject that argument without further discussion.
                               6
known to him did not establish reasonable, articulable
suspicion that Whitfield was involved in criminal activity.”).)
He argues that what is commonly known as the “collective
knowledge doctrine” – under which the knowledge of one law
enforcement officer is imputed to the officer who actually
conducted the seizure, search, or arrest – should not apply to
the seizure at issue here. 4

       We have not yet applied the collective knowledge
doctrine to a Terry seizure in a precedential opinion, but we
have applied it in other Fourth Amendment contexts. In
United States v. Belle, 593 F.2d 487, 497 n.15 (3d Cir. 1979),
for example, we flatly stated that “[t]he collective knowledge
of the investigating officers is measured in determining
probable cause” for an arrest. In United States v. Menon, 24
F.3d 550, 562 (3d Cir. 1994), we held that agents properly
seized documents under the plain view doctrine and that “the
immediate apparency of criminality should be measured, at a
minimum, by the collective knowledge of the officers on the
scene.”

       Other courts of appeals have applied the collective
knowledge doctrine to Terry seizures as well as in other
Fourth Amendment contexts. See, e.g., United States v. Cook,
277 F.3d 82, 86 (1st Cir. 2002) (“Here, common sense
suggests that, where law enforcement officers are jointly
involved in executing an investigative stop, the knowledge of
each officer should be imputed to others jointly involved in
executing the stop.”); United States v. Ledford, 218 F.3d 684,
689 (7th Cir. 2000) (holding that in the probable cause
analysis it did not matter which of several officers actually
opened a car trunk and that “[b]ecause the search was a joint
endeavor, the court may properly consider” what other
officers knew). Whitfield fails to cite – and we have not
found – any court of appeals that has held to the contrary.


      4
         Whitfield cites only United States v. Ramirez, 473
F.3d 1026 (9th Cir. 2007), to support his argument and only
that part of the opinion that discussed application of the
doctrine in a scenario inapposite here.
                              7
        It would make little sense to decline to apply the
collective knowledge doctrine in a fast-paced, dynamic
situation such as we have before us, in which the officers
worked together as a unified and tight-knit team; indeed, it
would be impractical to expect an officer in such a situation
to communicate to the other officers every fact that could be
pertinent in a subsequent reasonable suspicion analysis.
Applying the collective knowledge doctrine here, there is
little question that there was reasonable suspicion to seize
Whitfield.

IV.   CONCLUSION

      Because the District Court correctly concluded that
there was reasonable suspicion to seize Whitfield, the
judgment of the Court will be affirmed.




                             8